UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:June 30, 2015 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number333-151200 FLURIDA GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 3469 26-0688130 (Stateorotherjurisdictionof incorporationororganization) (PrimaryStandardIndustrial ClassificationCodeNumber) (IRSI.D.) 45-D Butterfield Circle El Paso, TX 79906 (Address of principal executive offices) (Zip Code) Issuer’s telephone number:(310) 513-0888 N/A (Former name, former address and former three months, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨ Nox As of August 13, 2015 there were39,290,827shares issued and outstanding of the registrant’s common stock. TABLE OF CONTENTS PART I — FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis or Plan of Operation. 26 Item 3. Quantitative and Qualitative Disclosure about Market Risk 37 Item 4. Controls and Procedures. 37 PART II — OTHER INFORMATION Item 1. Legal Proceedings. 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 38 Item 3. Defaults Upon Senior Securities 38 Item 4. Mine Safety Disclosures. 38 Item 5. Other Information. 38 Item 6. Exhibits. 39 2 PART I — FINANCIAL INFORMATION Item 1. Financial Statements FLURIDA GROUP, INC. Financial Statements (Unaudited) As of June 30, 2015 and 2014 3 Table of Contents Consolidated Balance Sheets 5 Consolidated Statement of Operation 6 Consolidated Shareholders Equity 7 Consolidated Statement of Cash Flows 8 Notes to Unaudited Consolidated Financial Statements 9 4 FLURIDA GROUP, INC. CONSOLIDATED BALANCE SHEETS June 30 December 31 2015 2014 ASSETS Current assets: Cash and cash equivalents $ 9,044,528 $ 1,825,148 Accounts receivable, net 6,449,190 3,055,270 Inventory 680,807 8,167,484 Short term Investment - 2,618,000 Total Current Assets $ 16,174,525 $ 15,665,902 Property, plant and equipment, net $ 68,796 $ 78,319 Other assets: Security deposit 6,264 6,264 Total Other Assets $ 6,264 $ 6,264 TOTAL ASSETS $ 16,249,585 $ 15,750,485 LIABILITIES & EQUITY Current liabilities: Account payable $ 11,472,933 $ 11,256,059 Income taxes payable 328,813 177,998 Unearned revenue 252,992 303,071 Total current liabilities $ 12,054,738 $ 11,737,128 Other Current Liabilities: Loan from the Bank $ - $ 800,000 Other payable 300,000 300,000 Total Other Current Liabilities $ 300,000 $ 1,100,000 Total Liabilities $ 12,354,738 $ 12,837,128 Stockholders' Equity: Common stock, $0.001 par value; 200,000,000 shares authorized; 39,290,827 shares issued and outstanding. $ 39,291 $ 39,291 Paid-in capital 1,251,313 1,251,313 Retained earnings 2,845,024 1,482,938 Accumulated other comprehensive Income (loss) (240,781 ) 139,815 Total stockholders' equity $ 3,894,847 $ 2,913,357 TOTAL LIABILITIES & EQUITY $ 16,249,585 $ 15,750,485 5 FLURIDA GROUP, INC. CONSOLIDATED STATEMENT OF OPERATION Six Months Ended Three Months Ended June 30, 2015 June 30, 2014 June 30, 2015 June 30, 2014 Unaudited Unaudited Unaudited Unaudited Revenues: $ 36,566,635 $ 15,860,844 $ 19,165,331 $ 8,105,392 Cost of Goods Sold $ 33,553,937 $ 14,530,397 $ 17,625,388 $ 7,441,980 Gross Profit $ 3,012,698 $ 1,330,447 $ 1,539,943 $ 663,412 Operating expenses: Research and development 125,479 19,658 81,251 8,061 Selling, general and administrative expenses 1,000,678 679,788 556,944 373,790 Depreciation and amortization expenses 16,357 15,842 8,120 8,137 Total Operating Expenses $ 1,142,514 $ 715,288 $ 646,315 $ 389,988 Operating Income $ 1,870,184 $ 615,159 $ 893,628 $ 273,424 Investment income, net $ 3,005 $ 44 $ 3,000 $ 18 Interest expense, net 9,488 28,666 3,000 7,556 Income before taxes $ 1,863,701 $ 586,537 $ 893,628 $ 265,886 Income tax expense 501,615 230,767 280,150 100,937 Net income $ 1,362,086 $ 355,770 $ 613,478 $ 164,949 Net Income per common share-Basics $ 0.04 $ 0.01 $ 0.02 $ 0.00 Net Income per common share-Diluted $ 0.04 $ 0.01 $ 0.02 $ 0.00 Other comprehensive Income (Loss), net of tax: Foreign currency translation adjustments (380,596 ) (801 ) (4,665 ) (6,256 ) Total other comprehensive Income (Loss) $ (380,596 ) $ (801 ) $ (4,665 ) $ (6,256 ) Comprehensive Income (Loss) $ 981,490 $ 354,969 $ 608,813 $ 158,693 6 FLURIDA GROUP, INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS EQUITY FOR THE PERIOD ENDED June 30, 2015 Additional Accumulated Other Total Common Stock Paid-in Retained Comprehensive Stockholders' Shares Amount Capital Earnings Income (Loss) Equity Balance, December 31, 2006 $ (1,500 ) $ (1,500 ) Balance, December 31, 2007 27,291,760 $ 27,292 $ 63,406 $ (20,619 ) $ (126 ) $ 69,953 Balance, December 31, 2008 38,990,827 $ 38,991 $ 1,221,613 $ (214,698 ) $ 29,471 $ 1,075,377 Balance, December 31, 2009 38,990,827 $ 38,991 $ 1,221,613 $ (23,633 ) $ 48,979 $ 1,285,950 Balance, December 31, 2010 38,990,827 $ 38,991 $ 1,221,613 $ 187,572 $ 5,523 $ 1,453,699 Balance, December 31, 2011 38,990,827 $ 38,991 $ 1,221,613 $ 388,073 $ 11,065 $ 1,659,742 Issuance of common stocks to Williams @ 0.10 per share on November 1, 2012 300,000 $ 300 $ 29,700 $ 30,000 Adjustment for Exchange rate changes $ (11,242 ) $ (11,242 ) Net Income for the year ended December 31, 2012 $ 155,091 $ 155,091 Balance, December 31, 2012 39,290,827 $ 39,291 $ 1,251,313 $ 543,164 $ (177 ) $ 1,833,591 Adjustment for Exchange rate changes $ 50,425 $ 50,425 Net Income for the year ended December 31, 2013 $ 328,177 $ 328,177 Balance, December 31, 2013 39,290,827 $ 39,291 $ 1,251,313 $ 871,341 $ 50,248 $ 2,212,193 Adjustment for Exchange rate changes $ 89,567 $ 89,567 Net Income for the year ended December 31, 2014 $ 611,597 $ 611,597 Balance, December 31, 2014 39,290,827 $ 39,291 $ 1,251,313 $ 1,482,938 $ 139,815 $ 2,913,357 Adjustment for Exchange rate changes $ (380,596 ) $ (380,596 ) Net Income for the period ended June 30, 2015 $ 1,362,086 $ 1,362,086 Balance, June 30, 2015 39,290,827 $ 39,291 $ 1,251,313 $ 2,845,024 $ (240,781 ) $ 3,894,847 7 FLURIDA GROUP, INC. CONSOLIDATED STATEMENT OF CASH FLOWS Six Months Ended Three Months Ended June 30, 2015 June 30, 2014 June 30, 2015 June 30, 2014 Operating Activities: Unaudited Unaudited Unaudited Unaudited Net Income $ 1,362,086 $ 355,770 $ 613,478 $ 164,949 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation expense 16,357 15,842 8,120 8,137 Inventory 7,486,677 (1,906,781 ) 3,708,282 (2,025,977 ) Account receivable (3,393,920 ) (397,034 ) 1,420,463 178,282 Unearned revenue (50,079 ) 138,835 9,750 74,037 Decrease in other Payable - (75,000 ) - - Decrease in income tax payable 150,815 (36,307 ) 79,350 (30,337 ) Increase in account payable 216,873 3,233,064 2,348,811 3,530,193 Net cash provided by operating activities $ 5,788,809 $ 1,328,389 $ 8,188,254 $ 1,899,284 Investing Activities: Purchase of investment instrument 2,618,000 - - - Purchase Property (6,833 ) (18,887 ) (5,733 ) (3,646 ) Net cash provided by investing activities $ 2,611,167 $ (18,887 ) $ (5,733 ) $ (3,646 ) Financing Activities: Proceeds from issuance of common stock - Loan from the Bank (800,000 ) (1,800,000 ) (300,000 ) (2,200,000 ) Loan return from supplier - Net cash provided by financing activities $ (800,000 ) $ (1,800,000 ) $ (300,000 ) $ (2,200,000 ) Effect ofExchange Rate on Cash $ (380,596 ) $ (801 ) $ (4,665 ) $ (6,256 ) Net increase (decrease) in cash and cash equivalents $ 7,219,380 $ (491,299 ) $ 7,877,856 $ (310,618 ) Cash and cash equivalents at beginning of the period $ 1,825,148 $ 1,116,298 $ 1,166,672 $ 935,617 Cash and cash equivalents at end of the period $ 9,044,528 $ 624,999 $ 9,044,528 $ 624,999 8 FLURIDA GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE A- BUSINESS DESCRIPTION Flurida Group, Inc. (the “Company”), incorporated under the laws of Nevada on December 19, 2006, with registered address at 502 East John Street, Carson City, NV 89706. The Company has its operating office located at 45-D Butterfield Circle, El Paso, TX 79906. Flurida Group leased a research and development center at 24ain Street, Carson, CA 90745. Flurida Group also has branch located at 2439 Haider Ave, Naperville, IL 60564. The Company’s main business includes sourcing, distribution and marketing of appliance components and assemblies in Asia, Europe, Australia, North and South America. Those products include ice maker; ice dispenser; high efficiency motor, crashed motor, wire harness, module, etc. In additionally, the company also working with their business partners to develop the finished products such as ice water dispenser system, vegetable dryer and efficiency stove. These parts are manufactured in China most by Chuzhou FudaMechanical & Electronics Co., Ltd (“ChuZhou Fuda”). ChuZhou Fuda was an appliance components and sub-assemblies manufacturer established on March 18, 2008 and located in Chuzhou City, Anhui Province, China. NOTE B - SIGNIFICANT ACCOUNTING POLICIES Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles in the United States of America requires management to make estimates and assumptions that affect certain amounts reported in the financial statements and disclosures. Accordingly, actual results could differ from those estimates. Basis of accounting The financial statements reflect the assets, revenues and expenditures of the Company on the accrued basis of accounting. 9 FLURIDA GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE B - SIGNIFICANT ACCOUNTING POLICIES (Continue) Cash and Cash Equivalents The Company considers all highly-liquid investments with an original maturity of three months or less when purchased to be cash equivalents. Foreign Currency Translation The Company has determined the United States dollars to be its functional currency for Flurida Group USA and European Euro to be its functional currency in European business. Assets and liabilities were translated to U.S. dollars at monthly average exchange rate. Statement of operations amounts were translated to U.S. dollars using the first date of each month during the year. Gains and losses resulting from translating foreign currency financial statements are accumulated in other comprehensive income (loss), a separate component of shareholders’ equity. Property, Plant, and Equipment Depreciation Property, plant, and equipment are stated at cost. Depreciation is being provided principally by straight line methods over the estimated useful lives of the assets. Expenditures for maintenance and repairs, which do not improve or extend the expected useful lives of theassets, are expensed to operations while major repairs are capitalized. The equipment were recorded as fixed asset to depreciate over 7 years and the electronic data processing equipment and furniture were recorded as fixed asset to depreciate over 5 years with straight line method. For the period of January to June 30, 2015, the Company purchased $ 4,851 Furniture and equipment, and $ 1,982 Computer and data process equipment. As of June 30, 2015, the company has furniture, Computer and data processing equipment, and equipment at apurchase cost of $ 180,607, and $ 111,811 of accumulated depreciation expense was recorded. 10 FLURIDA GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE B - SIGNIFICANT ACCOUNTING POLICIES (Continue) Concentration of credit risk The Company maintains its cash in bank accounts which, at times, may exceed the federally insured limits. The Company has not experienced any losses in such accounts and believes it is not exposed to any significant credit risk on cash. Basics and Diluted Net Loss Per Common Share Basic earnings per share is computed by dividing income available to common shareholders (the numerator) by the weighted-average number of common shares outstanding (the denominator) for the period. Diluted earnings per share assume that any dilutive convertible securities outstanding were converted, with related preferred stock dividend requirements and outstanding common shares adjusted accordingly. It also assumes that outstanding common shares were increased by shares issuable upon exercise of those stock options for which market price exceeds the exercise price, less shares which could have been purchased by us with the related proceeds. In periods of losses, diluted loss per share is computed on the same basis as basic loss per share as the inclusion of any other potential shares outstanding would be anti-dilutive. The Company only issued one type of shares, i.e., common shares only. There are no other types securities were issued. Accordingly, the diluted and basics net loss per common share are the same. Security Deposit The Company started having an office in California State from September 2010, which is located at 24ain ST, STE 105, Carson CA 90745. Flurida Group USA Inc made $ 6,264 security deposit for leasing the property. Account Receivable As of June 30, 2015, the company had a total of $ 6,449,190 account receivable from it major customers, which included $ 1,537,342 of ChuZhou Fuda, $ 4,119,922 of Electrolux North America, $ 601,599 Electrolux Europe and its subsidiaries, $ 45,603 of Haier America Research & Develpment Co., and $ 144,724 other America corporations. 11 FLURIDA GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE B - SIGNIFICANT ACCOUNTING POLICIES (Continued) Account Payable The Company incurred accounts payable including professional fees, purchases, payroll and payroll tax liability, and other service fee payables. As of June 30, 2015, the company had a total of $ 11,472,933 account payable, which was included $ 8,368,912 for Chu Zhou Fu Da, $ 2,500,651 for Fulu Finance Management Limited, $ 214,271 for US suppliers, $ 57,979 for salary and payroll tax payable, and $ 61,120 for all other account payable. Loans from Bank The Company entered into a promissory note secured renewal business loan agreement in the principal amount of $ 4,000,000 with East West Bank located in El Monte, CA. And the maturity date of the Note is from July 10, 2012 to July 10, 2014 with 4% annual interest rate. On July 16, 2014, the loan was extended from July 10, 2014 to July 31, 2015. The principal amount of the Note is increased to $ 6,000,000. The maximum aggregate amount that may be outstanding under all sub-limits (items 1 through 4) shall be the lesser of $ 6,000,000 or 80% of eligible accounts receivable and 50% of book inventory. The loan is secured by all company inventories, account receivable, and other assets of the Company. The Company may only draw up to: · $ 3,000,000 for issuance of Sight Letters of Credit (LC) · $ 3,000,000 for issuance of Standby Letters of Credit (SBLC) · $ 6,000,000 for Clean Advance of up to maturity of the line · $ 2,000,000 for FX Pre-Settlement Risk allowing customer to purchase forward contracts to hedge against FX current risk. The note is allowed to issue letter of credit up to 120 days past loan maturity. Interest accrued on amounts advanced shall be due and payable on the 25th day of each month commending with the first month after the date of advance. The outstanding principal balance of this note together with all accrued and unpaid interest and all other amount due hereunder, shall be due and payable on July 10, 2015. As of June 30, 2015, the Company has outstanding loan balance of $ 0.00 from East West Bank. 12 FLURIDA GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE B - SIGNIFICANT ACCOUNTING POLICIES (Continued) Income Tax Payable For the period of April 1 to June 30, 2015 and 2014, the Company incurred income tax expense of $ 280,150 and $ 100,937 respectively. As of June 30, 2015, the income taxes payable of the Company was $ 328,813. Inventory The inventory was valued at cost of purchase from suppliers. On June, 2008, Flurida Group, Inc signed consigned inventory agreements with Electrolux Home Products De Mexico, S.A. DEC.V., and Electrolux Home Products at Anderson, South Carolina (Electrolux), under the term of the agreements, the supplier, Flurida Group, Inc, agreed to produce, to maintainthe transit the customized products per Electrolux’s specification. Electrolux maintain a storage location within Electrolux’s Juarez site for consigned inventory. And Flurida Group, Inc is facilitated to use of Electrolux’s storage location at such site to the sale of products to Electrolux; Electrolux will provide labor resources for receipt, stock up, and pulls of consigned products. Flurida Group, Inc., retains title and ownership of products while in transit to Electrolux’s site and while stored in the consigned inventory location.Title and ownership will pass to Electrolux when they withdraw products from the consigned inventory location. Upon withdrawal, Electrolux will pay for it under the payment term stated in the purchasing order correspond with the withdraw products.Products residing in the consigned inventory for 90 days with no activity due to non communicated demand change will no longer qualify for consignment, and will be considered as withdrawn product after 90 days. Accordingly, title passage and invoicing shall occur on such product per the term. On July, 2012, Flurida Group, Inc signed deposit inventory agreements with Electrolux Italia S.p.A., which was effective in January 2013. under the term of the agreements, the supplier, Flurida Group, Inc, agreed to produce, to maintainthe transit the customized products per Electrolux’s specification. Electrolux maintain a storage location within Electrolux’s Italia site for consigned inventory. And Flurida Group, Inc is facilitated to use of Electrolux’s storage site located at Treviso, Italy to deposit the products to selling Electrolux; Electrolux will provide labor resources for receipt, stock up, and pulls of consigned products. Flurida Group, Inc., retains title and ownership of products while in transit to Electrolux’s site and while stored in the consigned inventory location.Title and ownership will pass to Electrolux when they withdraw products from the consigned inventory location.Upon withdrawal, Electrolux will pay for it under the 60 days payment term stated in the Frame Agreement.Products residing in the consigned inventory for 30 days with no activity due to non communicated demand change will no longer qualify for consignment, and will be considered as withdrawn product after 30 days. Accordingly, title passage and invoicing shall occur on such product per the term. 13 FLURIDA GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE B - SIGNIFICANT ACCOUNTING POLICIES (Continued) Inventory (Continued) On June 25, 2013, Flurida Group, Inc signed consignment inventory agreements with Electrolux Hungary S.p.A., which was effective in September 2013. under the term of the agreements, the supplier, Flurida Group, Inc, agreed to produce, to maintainthe transit the customized products per Electrolux’s specification. Electrolux maintain a storage location within Electrolux’s Hungary site for consigned inventory. Electrolux is responsible, at its own cost, for the suitable storage and administration of the consignment stock. Flurida Group, Inc., retainstitle and ownership of products while in transit to Electrolux’s site and while stored in the consigned inventory location.Title and ownership will pass to Electrolux when they withdraw products from the consigned inventory location. Products not drawn from the consignment stock within 30 days of delivery shall be deemed to be withdrawn on the 31st day after delivery to the warehouse. Accordingly, title passage and invoicing shall occur on such product per the term. On July, 2013, Flurida Group, Inc. entered into a managed inventory program agreement with Electrolux Australia, which was effective in September 2013. Under the term of the agreements, the supplier, Flurida Group, Inc, agreed to produce, to maintain and transit the customized products per Electrolux’s specification. Electrolux has appointed a third party to manage its warehousing (“Distribution Centre”) who will maintain and operate the inventories. Flurida Group, Inc., retains title and ownership of products while in transit and while stored in Distribution Centre.Title and ownership will pass to Electrolux when they withdraw products from the Distribution Centre. Upon withdrawal, Electrolux will pay for it under the 90 days payment term stated in the Purchase Agreement. As of June 30, 2015 there were 35,586 pieces motors in Electrolux Anderson warehouse as of consignment inventory. There were 9,888 pieces Dac boxes and 4,000 pieces deflector in Electrolux Italy warehouse as of consignment inventory. There were 26,208 pieces Dac boxes, 2,240 pieces motors, and 10,672 pieces deflector in Electrolux Hungary warehouse as of consignment inventory. 14 FLURIDA GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE B - SIGNIFICANT ACCOUNTING POLICIES (Continued) Inventory (Continued) The company has 25,920 pieces Dac boxes, 8,960 pieces motors, and 26,592 pieces deflectors been shipped out at FOB shipping point Nanjing, China to Electrolux Hungary warehouse. The company also have 1,530 pieces crusher motors, 2,080 pieces Frame, 2,160 pieces Ice Bin, and 2,268 pieces dispensers been shipped out at FOB shipping point Nanjing, China to Electrolux Austria warehouse. Those purchases haven’t considered as a sale or a consignment inventory at the period ended June 30, 2015. However, it’s the in transit inventories of Flurida Group, Inc. And there are 1,936 pieces icemakers and 6,048 pieces wire harness stored at El Paso warehouse as inventory of Flurida Group as of June 30, 2015. Moreover, the Company had purchased $ 22,720 switches and parts from their US supplier, and had not shipped and sold back to their China suppliers yet. As a result, as of June 30, 2015, the company had total inventory at a value $ 680,807. Revenues Recognition Revenues include sales of appliance parts in North America, Australia, South America, Europe, and Asia. Revenues are recognized from product sales upon shipment, which is the point in time when risk of loss is transferred to the customer, net of estimated returns and allowances. For the fiscal quarter ended June 30, 2015, the Company had total net revenue of $ 19,165,331. For the period April 1 to June 30, 2015, the Company sold icemakers, high efficiency motor, module assembly, wire harness, motors,thermostats, and related refrigerator appliance to North America, which included Electrolux USA, Haier America Research & Development Co, Exact Replacement Parts, and others America corporation,for total sales of $17,412,194. The icemakers, assembly, motors, and related parts were manufactured and supplied by ChuZhou FuDaMechanical and Electronics Co., Ltd; all the icemakers, motors, assembly, and related parts were shipped out at FOB shipping point Nanjing, China. 15 FLURIDA GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE B - SIGNIFICANT ACCOUNTING POLICIES (Continued) Revenues Recognition For the fiscal quarter ended June 30, 2015, the Company sold components and appliance parts to Electrolux -Australia for $111,426. The components were manufactured and supplied by Chu Zhou Fu Da Mechanical and Electronics;all the icemakers and components were shipped out at FOB shipping point Nanjing, China. The Company sold Motors and other parts to Electrolux - Do Brasil for $73,952. The motors were manufactured and supplied by ChuZhou FuDaMechanical and Electronics Co., Ltd, and were shipped out at FOB shipping point Nanjing, China. For the period April1 to June 30, 2015, the Company sold motors, DAC Boxes, Deflector, and related refrigerator appliance to Europe, which included Electrolux Italy, Electrolux Hungry, Electrolux Sweden, and Gotene Plast AB,for total sales of $513,895. The DAC Boxes, Deflector, Motors, and other related parts were manufactured and supplied by Chu Zhou Fuda; all the DAC Boxes magnets, and motors were shipped out at FOB shipping point Nanjing, China. The Company also sold icemakers and related parts to Asia for $13,381. The icemakers and parts were manufactured and supplied by Chu Zhou Fuda;all the icemakers were shipped out at FOB shipping point Nanjing, China. For the period of April 1 to June 30, 2015, the Company sold thermostats and other related key parts for icemakers and motors, and sold dampers to ChuZhouFuDa. Flurida Group purchased some of the parts from Wako Electronics, Inc., an US Company located at Louisville, KY 40299. Flurida Group also sold Rocker Switch, the key parts for icemakers, to ChuZhouFuDa. The parts, Rocker Switch, were used for the icemakers. The Company purchased the parts, Rocker Switch, from CW Industries, an US Company located at Southampton, PA; and also Flurida Group purchased dampers from Nidec Sankyo Corporation, and then sold to ChuZhouFuDa. Flurida Group, Inc. addsaveraged 5% - 10% margin based on the cost of purchase, then sold to them, so, $1,041,336 were sold and invoiced to ChuZhouFuDa for the fiscal quarter ended June 30, 2015. 16 FLURIDA GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE B - SIGNIFICANT ACCOUNTING POLICIES (Continued) Revenues Recognition (Continued) In summary, for the period of April 1 to June 30, 2015, the Company incurred the total gross sales of $19,166,184. And the Company had sales return and allowance and sales discount of $853, so, a total of $19,165,331 net sales were recorded. The cost of goods sold is discussed in details in Note C, Related Party Transactions. Operating Expense Operating Expenses includes research and development expense, all selling, general and administrative expenses, and depreciation expenses for Flurida Group Inc. For the fiscal quarter ended June 30, 2015 and 2014, the Company had total operating expensesof $ 646,315 and $ 389,988 respectively, which include the research and development expense of $ 81,251 and $ 8,061, and depreciation expenses of $ 8,120 and $ 8,137, and selling, general and administrative expense of $ 556,944 and $ 373,790. Detail was showed on Exhibit A. Research and Development Expense The primary function of the research and development center at Flurida Group Inc. is to discover and create new knowledge about scientific and technological topics in order to develop valuable products, processes and services for our customers. The company has continually developed the new product such as electronic controlled icemaker, main wire harnesses for controlling the functions of refrigerator products, and D/C motor technology. In this fiscal year, the Company has launched production of the high efficiency motors for evaporator fan assemblies. Research and development center is working on the development of the vegetable dryer system. The company is still focusing on developing the own new finished product which called 3 in 1 ice and water dispenser, and it marketed and distributed under Flurida Group brand name. Now, those finished products already got UL certification and will be lunched to the US market in the next quarter. The Company had total research and development expense of $ 81,251 and $ 8,601 for fiscal quarter ended June 30, 2015 and 2014 respectively. 18 FLURIDA GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE B - SIGNIFICANT ACCOUNTING POLICIES (Continued) Professional Fee Professional fees are consist of accounting and auditing fee, legal fee, commission and consulting expenses, SEC filing fee, and other professional expenses. The total professional fees were $ 75,118 and $ 77,606 for the fiscal quarter ended June 30, 2015 and 2014 respectively. Payroll Expense Started from June 2014, Flurida Group stayed the salaries amount of officers Jianfeng Ding, Yaru Huang, and Ying Zhong for $350,000, $86,520, $ 86,520. The Social Security tax and Medicare tax were paid by both employer and employees in USA; employees also withheld portion of Federal and State tax calculate by each individual’s status. All of the tax was submitted to Internal Revenue Service and local government at a semiweekly basis. The total payroll expenses for the fiscal quarter ended June 30, 2015 and 2014 were listed as follows: Three Months Ended June 30, 2015 June 30, 2014 Payroll Expense - ER Federal Unemployment Tax State Unemployment Tax 71 134 US Medicare Tax - ER 2,549 2,351 US Social Security Tax -ER 7,394 6,456 Payroll Expense - ER - Other - - Total Payroll Expense - ER 10,014 8,941 Payroll Expenses - EE Federal Tax Withholding 36,910 34,611 State Tax Withholding 10,991 11,155 US Medicare Tax -EE 2,549 2,351 US Net Salaries payment - EE 117,919 107,711 US Social Security Tax - EE 7,394 6,456 Total Payroll Expenses - EE 175,763 162,284 Total Payroll Expenses $ 185,777 $ 171,225 19 FLURIDA GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE B - SIGNIFICANT ACCOUNTING POLICIES (Continued) Recent Accounting Pronouncements Business Combinations-The new guidance on business combinations retains the underlying concepts of the previously issued standard in that the acquirer of a business is required to account for the business combination at fair value. As with previous guidance, the assets and liabilities of the acquired business are recorded at their fair values at the date of acquisition. The excess of the purchase price over the estimated fair values are recorded as goodwill. The new pronouncement results in some changes to the method of applying the acquisition method of accounting for business combinations in a number of significant aspects. Under the new guidance, all acquisition costs are expensed as incurred and in-process research and development costs are recorded at fair value as an indefinite-lived intangible asset. Prior to the adoption, in-process research and development costs were immediately expensed and acquisition costs were capitalized. Further, the new guidance generally requires restructuring charges associated with a business combination to be expensed subsequent to the acquisition date. Fair Value Measurements and Disclosures- The pronouncements define fair value, establish guidelines for measuring fair value, and expand disclosures regarding fair value measurements. Derivative Instruments and Hedging Activities- The pronouncement requires additional disclosures about the objectives of derivative instruments and hedging activities, the method of accounting for such instruments, and a tabular disclosure of the effects of such instruments and related hedged items on Financial Statements. The pronouncement does not change the accounting treatment for derivative instruments. Variable Interest Entities and Transfers of Financial Assets and Extinguishments of Liabilities- The pronouncement on transfers of financial assets and extinguishments of liabilities removes the concept of a qualifying special-purpose entity and removes the exception from applying variable interest entity accounting to qualifying special-purpose entities. The new guidance on variable interest entities requires an entity to perform an ongoing analysis to determine whether the entity’s variable interest or interests give it a controlling financial interest in a variable interest entity. The pronouncements are effective for fiscal years beginning after November15, 2009. Management does not anticipate that the adoption of these standards will have a material impact on the financial statements. 20 FLURIDA GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE B - SIGNIFICANT ACCOUNTING POLICIES (Continued) Income Tax Income taxes are provided for tax effects of transactions reported in the financial statements and consist of taxes currently due plus deferred taxes. Deferred taxes are recognized for differences between the bases of assets and liabilities for financial statement and income tax purposes. The differences in asset and liability bases relate primarily to organization and start-up costs (use of different methods and periods to calculate deduction). Deferred taxes are also recognized for operating losses and tax credits that are available to offset future income taxes. The deferred tax assets and/or liabilities represent the future tax return consequences of those differences, which will either be taxable or deductible when the assets and liabilities are recovered or settled. The components of the deferred tax asset and liability are classified as current and concurrent based on their characteristics. Valuation allowances are provided for deferred tax assets based on management’s projection of the sufficiency of future taxable income to realize the assets. Comprehensive Income The company’s comprehensive income is comprised of net income, unrealized gains and losses on marketable securities classified foreign currency translation adjustments, and unrealized gains and losses on derivative financial instruments related to foreign currency hedging. Due to the significant rate changed in Euro currency hedging, the Company incurred a foreign currency translation loss of $ 4,665 for the fiscal quarter ended June 30, 2015. NOTE C - RELATED PARTY TRANSACTIONS Common Shares Issued to Executive and Non-Executive Officers and Directors As of June 30, 2015, total 29,162,760 shares were issued to officers and directors. Please see the table below for details: 21 FLURIDA GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE C - RELATED PARTY TRANSACTIONS (Continued) Common Shares Issued to Executive and Non-Executive Officers and Directors (continued) Name Total Shares Total Amount Percentage Fenglan Li 165,000 15,750 0.42 % Ying Zhong 2,000,000 200,000 5.09 % Jianfeng Ding & Yaru Huang 26,997,760 325,998 68.72 % Total 29,162,760 $ 541,748 74.23 % · Based on total outstanding issued shares as of June 30, 2015: 39,290,827. Cost of Goods Sold The Company’s purchase is primarily from supplier, Chuzhou FudaMechanical & Electronics Co., Ltd (“ChuZhouFuDa”), which is related and managed by director Jianfeng Ding. ChuZhouFuda is an appliance components and sub-assemblies manufacturer established on March 18, 2008. Chuzhou Fuda is located in Chuzhou City, Anhui Province, China. The plant space is around 600,000 sqt with 62 molding machine up to 800 metric ton and 20 assemblies lines for appliance components and assemblies. Chuzhou Fuda, as a Chinese local manufacturer, will record their manufacturing costs and inventories based on the Chinese accounting regulations rulings. But, when Flurida Group, Inc. purchases the parts from Chuzhou Fuda, Flurida Group will record the actual costs paid to Chuzhou Fuda as the costs for inventory of Flurida Group, Inc. There is no any relationship for Chuzhou Fuda’s manufacturing historic costs with Flurida Group’s inventory value. Specifically, Flurida’s inventory value is equal to the purchase price or actual cost of the parts purchased from Chuzhou Fuda, and the purchase price of the parts will be fair market price. Flurida Group, Inc. will adopt the first-in and first-out inventory system according to generally accepted accounting principles in USA. 22 FLURIDA GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Cost of Goods Sold (Continued) Flurida Group also purchased the products from suppliers, Qingdao Fubida Electronics Co., Ltd. (“Qingdao FuDa”). It is also related and managed by director Jianfeng Ding, and established in 2003 specializing in home appliance control components and subassemblies manufacturing, and located in Qingdao City, Shandong Province, China. At the period ended March 31, 2015, the Company had ending inventory $ 4,389,089 that was majority purchased from ChuZhou FuDa. The Company purchased Icemakers, motors, high efficiency motor,wire harness, dac boxes, deflectors, ice bin, frame assembly, and other related appliance parts from ChuZhou FuDa, meanwhile, ChuZhouFuDa provided tooling and new product testing service to the company at total cost of $ 11,683,230 for the fiscal quarter ended June 30, 2015. To manufacture the related refrigerator appliance parts, Chu Zhou Fu Da needs key parts made in USA, which were purchased through Flurida Group, Inc. in USA. The costs of purchasing the parts were $ 1,022,187 in the period ofApril 1 to June 30, 2015. Fulu industries (HK), Ltd provided tooling services and sold module assembly to the Company at a cost of $ 1,193,335 for the fiscal quarter ended June 30, 2015. For the fiscal quarter ended June 30, 2015, the Company had total purchase of $ 13,898,752. At the quarter ended June 30, 2015, the company had total ending inventory at a value $ 680,807. For the period of April 1 to June 30, 2015, the company had freight cost and related purchase expense of $ 18,354. Therefore, in the fiscal quarter ended June 30, 2015, the Company incurred a total cost of goods sold of $ 17,625,388. 23 FLURIDA GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE D - SHAREHOLDERS’ EQUITY During the year ended December 31, 2008, Flurida Group, Inc has issued total 11,699,067 new shares on April 15, 2008, including 11,649,067 shares issued to loan holders who converted all the loans to common shares. At the year ended December 31, 2008, Flurida Group, Inc. incurred net loss of $ (194,079). Therefore, the total stockholders’ equity balance at December 31, 2008 was $ 1,075,377. On April 15, 2008, 50,000 shares issued to Williams Law Group at $ 0.10, for the legal service value of $5,000. On April 1, 2008, seven non-affiliated loan holders asked for repayment of their loans in the aggregate amount of $ 25,066 plus the total interest cost of $624.72, which was paid on the same date, April 1, 2008; meantime, seven additional lenders loaned an aggregate amount of $ 9,926. On April 15, 2008, total loan amount of $1,164,906 was converted to common shares at price of $0.10 per share, for the total shares of 11,649,067 shares, which were issued to the loans holders. There were no new shares issued during the period ending December 31, 2009, 2010, and 2011. On November 1, 2012, 300,000 shares were issued to Williams Law Group at $ 0.10, for the legal service value of $30,000. There were no new shares issued during the period of January to December 2013. There were no new shares issued during the period of January to December 2014. There were no new shares issued during the period of January to June 2015 Therefore, as of June 30, 2015 total shares issued and outstanding are 39,290,827. 24 FLURIDA GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE E - GOING CONCERN The Company’s significant customers are Electrolux and its subsidiaries located in various countries. Because of the concentration of the customers and Company’s heavily reliance on the Electrolux and its subsidiaries, the Company’s customer concentration may raise doubt about its ability to continue as a going concern. The financial statements do not include adjustments that might result from the outcome of this uncertainty and if the Company is unable to generate significant revenue or secure financing, then the Company may be required to cease or curtail its operations. However, in the quarter ended June 30, 2015, the Company generated significant sales revenue of $19,165,331. Electrolux and its subsidiaries are operated independently in various countries, the management assess that it is unlikely if Electrolux and its subsidiary discontinue the purchase in near future due to the Company secured a purchase order in next three years with Electrolux and its subsidiaries. In addition, the going concern may be mitigated due to the close relationship between the Company and it’s suppliers. The Company’s purchase is primarily from supplier, Chuzhou FudaMechanical & Electronics Co., Ltd (“ChuZhouFuDa”), which is closely related and directly managed by shareholder and director Jianfeng Ding. Besides, as of June 30, 2015, the cash and cash equivalent balance was $ 9,044,528 , the management believes that the revenues will be generated and its cash flows will be maintained to cover its operational costs and the risk of going concern is significantly low or none. Exhibit A Six Months Ended Three Months Ended June 30, 2015 June 30, 2014 June 30, 2015 June 30, 2014 Operating expenses Administration Expense 4,936 727 3,217 547 Automobile Expense 6,461 6,409 3,938 4,650 Bank Service Charges 138,610 48,688 95,736 28,929 Business Registration - 1,236 - 1,160 Certification 25,596 27,422 5,909 13,488 Depreciation Expenses 16,357 15,842 8,120 8,137 Gift and Promotion 7,284 2,973 6,058 2,314 Industry Show 5,144 - - Insurance Expense 133 305 - 196 Meals and Entertainment 31,957 22,685 17,576 10,374 Office Supplies 3,490 5,180 441 4,223 Payroll Expense 392,168 349,378 185,777 171,225 Penalty & Fine Expenses 467 - 467 - Postage and Shipping 18,721 2,387 3,796 878 Professional Fees 102,848 94,117 75,118 77,606 Rent Expense 32,409 22,467 15,770 13,268 Repair and Maintenance 2,217 13,693 1,000 7,012 Research and Development Expense 125,479 19,658 81,251 8,061 Service Cost 626 929 - - Telephone and Internet Expense 8,289 5,914 4,812 2,771 Travel Expense 217,910 74,021 136,813 34,516 Utilities 1,411 1,256 516 634 Total Operating Expenses 1,142,514 715,288 646,315 389,988 25 Item 2. Management’s Discussion and Analysis or Plan of Operation. The following discussion of our financial condition and results of operations should be read in conjunction with our financial statements and the related notes, and other financial information included in this Form 10-Q. Our Management’s Discussion and Analysis contains not only statements that are historical facts, but also statements that are forward-looking. Forward-looking statements are, by their very nature, uncertain and risky. These risks and uncertainties include international, national, and local general economic and market conditions; our ability to sustain, manage, or forecast growth; our ability to successfully make and integrate acquisitions; new product development and introduction; existing government regulations and changes in, or the failure to comply with, government regulations; adverse publicity; competition; the loss of significant customers or suppliers; fluctuations and difficulty in forecasting operating results; change in business strategy or development plans; business disruptions; the ability to attract and retain qualified personnel; the ability to protect technology; the risk of foreign currency exchange rate; and other risks that might be detailed from time to time in our filings with the Securities and Exchange Commission. Although the forward-looking statements in this Report reflect the good faith judgment of our management, such statements can only be based on facts and factors currently known by them. Consequently, and because forward-looking statements are inherently subject to risks and uncertainties, the actual results and outcomes may differ materially from the results and outcomes discussed in the forward-looking statements. You are urged to carefully review and consider the various disclosures made by us in this report as we attempt to advise interested parties of the risks and factors that may affect our business, financial condition, and results of operations and prospects. Overview Our business is the sale of appliance parts in Asia, Europe, Australia, North and South America. The main products that we sell to these markets are icemakers, motors, ice water dispensing system and appliance assemblies. The products we were developing in the prior year such as high efficiency-motor, crush motor, module, automatic ice maker and wire harness already started mass production. We have completed developing the vegetable dry system for Electrolux and electronic ice maker for GE, and both are waiting for the customers’ orders to start mass production, which we anticipate will be in next quarter. In addition to these products, this year we continue to focus our research anddevelopmenton ourown brand new finished product, a three–in-one ice water dispenser machine.We hope to start selling this product by the end of this year. We also have plans to develop the ice makerfor commercial use but cannot predict when we will start on this product. These parts are manufactured in China by Chuzhou FudaMechanical & Electronics Co., Ltd (“ChuZhou Fuda”). Chuzhou Fuda Mechanical & Electronics Co., Ltd., which is related and managed by shareholder and director Jianfeng Ding, is an appliance components and sub-assemblies manufacturer established on March 18, 2008. Chuzhou Fuda is located in Chuzhou City, Anhui Province, China. The plant space is around 600,000 sq. ft. with 62 molding machine up to 800 metric ton and 20 assembly lines for appliance components and assemblies. 26 Wesell thefollowing main typesof appliance parts: · Automatic Refrigerator Build-in Icemaker:The automatic refrigerator build-in icemaker is designed for household refrigeration products, such as refrigerator, under-counter refrigerator, freezer to make the ice cubes automatically · Refrigerator Through-Door Ice Water System:Refrigeration Through-Door Ice Water System is the system that stores the ice cubes harvested from the icemaker, delivered and dispensed the ice, crushed ice or water to the refrigerator door through the electronic control system at the front of the refrigerator door. The through-door ice water system normally includes the following assemblies: ice bucket assembly, motor rail assembly, module assembly, facade assembly, housing assembly. The ice bucket assembly and the motor rail assembly can be located in the freezer, in the refrigerator door and or sealed chamber in the refrigerator. The module assembly, facade assembly and housing assembly vary according to the specific design from each client. · Shade Pole Motor and Motor Assembly for Refrigerator or Freezers:The shade pole motor and motor assembly is a key part for refrigerators or freezers. Flurida Group Inc.’s motor part is designed and specified for the refrigerators or freezers made by Electrolux, an US company with headquarter in Charlotte, NC. Flurida also supplies the motors and motor assemblies to Electrolux Europe facilities in Italy and Hungary. · High-efficiency motor:Flurida started developing high-efficiency motor since 2010. Through numerous tests and improvements, our customers have verified that our new model performs as we stated it would. We have finished trial production in the 1st quarter of 2014, and already started mass production in 2ndquarter; the efficiency of a high-efficiency motor triples the motor’s efficiency compared with regular motors. It can be used, for example, for defrosting in refrigerators. · Module: Module is a dispensing module for refrigerator. It is a complete automatic ice making and dispensing system that can dispense cubed ice, crushed ice and water. Module is located in the door of a refrigerator; when press the water or ice paddles, the seal will open to dispensing water or ice cubes. · Ice Crush motor:Ice crush motor is the gear box motor to drive the auger and push the ice in the bucket to blades for ice crush purpose. The product is used for automatic ice crushing on built-in Ice Water Dispensing systems. · Wire Harness: includes wires, connectors and terminals which electrically connects our products to the customers’ products · Automatic icemaker for Haier:We have started mass production of the automatic icemaker for Haier USA · Electronic icemaker for GE:After 3 years of product development, the design of electronic icemaker model is finalized and approved by GE. We will start mass production of the electronic icemaker model for GE in 2015. 27 We are an “emerging growth company” (“EGC”) that is exempt from certain financial disclosure and governance requirements for up to five years as defined in the Jumpstart Our Business Startups Act (“the JOBS Act”), that eases restrictions on the sale of securities; and increases the number of shareholders a company must have before becoming subject to the U.S. Securities and Exchange Commission’s (SEC’s) reporting and disclosure rules (See “Emerging Growth Companies” section above). We have elected to use the extended transition period for complying with new or revised accounting standards under Section 102(b)(2) of the Jobs Act, that allows us to delay the adoption of new or revised accounting standards that have different effective dates for public and private companies until those standards apply to private companies. As a result of this election, our financial statements may not be comparable to companies that comply with public company effective dates. Results of Operations For the three month period ended June 30, 2015 vs. June 30, 2014. Revenue For the three month period ended June 30, 2015, the Company had net total revenue of $ 19,165,331 to the Company’s Europe, Australia, North and South America customers, and Asia. For the three month period ended June 30, 2015, the Company had net total revenue of $ 19,165,331, which was increased 136% than the three month period ended June 30, 2014 total net revenue of $ 8,105,392. This increase was becausemost of main customers sales went up due to improved economic situation worldwide, plus new product sales continued through the quarter ended June 30, 2015 and are still continuing. For the period April 1 to June 30, 2015, the Company sold icemakers, high efficiency motor, module assembly, wire harness, motors,thermostats, and related refrigerator appliance to North America, which included Electrolux USA, Haier America Research & Development Co, Exact Replacement Parts, and others America corporation, for total sales of $ 17,412,194. The icemakers, assembly, motors, and related parts were manufactured and supplied by ChuZhou FuDaMechanical and Electronics Co., Ltd; all the icemakers, motors, assembly, and related parts were shipped out at FOB shipping point Nanjing, China. For the fiscal quarter ended June 30, 2015, the Company sold components and appliance parts to Electrolux –Australia for $ 111,426. The components were manufactured and supplied by Chu Zhou Fu Da Mechanical and Electronics;all the icemakers and components were shipped out at FOB shipping point Nanjing, China. The Company sold Motors and other parts to Electrolux – Do Brasil for $ 73,952. The motors were manufactured and supplied by ChuZhou FuDaMechanical and Electronics Co., Ltd, and were shipped out at FOB shipping point Nanjing, China. For the period April1 to June 30, 2015, the Company sold motors,DAC Boxes, Deflector, and related refrigerator appliance to Europe, which included Electrolux Italy, Electrolux Hungry, Electrolux Sweden, and Gotene Plast AB, for total sales of $ 513,895. The DAC Boxes, Deflector, Motors, and other related parts were manufactured and supplied by Chu Zhou Fuda; all the DAC Boxes magnets, and motors were shipped out at FOB shipping point Nanjing, China. 28 The Company also sold icemakers and related parts to Asia for $ 13,381. The icemakers and parts were manufactured and supplied by Chu Zhou Fuda; all the icemakers were shipped out at FOB shipping point Nanjing, China. For the period of April 1 to June 30, 2015, the Company sold thermostats and other related key parts for icemakers and motors, and sold dampers to ChuZhouFuDa. Flurida Group purchased some of the parts from Wako Electronics, Inc., an US Company located at Louisville, KY 40299. Flurida Group also sold Rocker Switch, the key parts for icemakers, to ChuZhouFuDa. The parts, Rocker Switch, were used for the icemakers. The Company purchased the parts, Rocker Switch, from CW Industries, an US Company located at Southampton, PA; and also Flurida Group purchased dampers from Nidec Sankyo Corporation, and then sold to ChuZhouFuDa. Flurida Group, Inc. adds averaged 5% - 10% margin based on the cost of purchase, then sold to them, so, $ 1,041336 were sold and invoiced to ChuZhouFuDa for the fiscal quarter ended June 30, 2015. In summary, for the period of April 1 to June 30, 2015, the Company incurred the total gross sales of $ 19,166,184. And the Company had sales return and allowance and sales discount of $ 853, so, a total of $ 19,165,331 net sales were recorded. In the three month period ended June 30, 2015 sales, more than 90% of total revenues were generated through Electrolux controlled subsidiaries in various countries. Electrolux Group operated its each subsidiary independently in each country, and all the sales orders and sales contracts were negotiated and signed independently. Accordingly, we believe that lack of one or a few subsidiaries of Electrolux sales order may have effect on our overall sales revenue, but the effects were slightly reduced in 2015 vs 2014. Because we signed separate long-term distribution agreements with various Electrolux subsidiaries, we believe the risk of loss the contracts with Electrolux is significantly reduced. Cost of Revenue Our Costs of Goods Sold, as we expected will increased slightly due to increasing labor and raw materials costs. We anticipate this trend to continue and may adjust our unit price upward to reduce the impact of rising costs. At the period ended March 31, 2015, the Company had ending inventory $ 4,389,089 that was majority purchased from ChuZhou FuDa. The Company purchased Icemakers, motors, high efficiency motor, wire harness, dac boxes, deflectors, ice bin, frame assembly, and other related appliance parts from ChuZhou FuDa, meanwhile, ChuZhouFuDa provided tooling and new product testing service to the company at total cost of $ 11,683,230 for the fiscal quarter ended June 30, 2015. To manufacture the related refrigerator appliance parts, Chu Zhou Fu Da needs key parts made in USA, which were purchased through Flurida Group, Inc. in USA. The costs of purchasing the parts were $ 1,022,187 in the period ofApril1 toJune 30, 2015. Fulu industries (HK), Ltd provided tooling services and sold module assembly to the Company at a cost of $ 1,193,335 for the fiscal quarter ended June 30, 2015. For the fiscal quarter ended June 30, 2015, the Company had total purchase of $ 13,898,752. At the quarter ended June 30, 2015, the company had total ending inventory at a value $ 680,807. For the period of April 1 to June 30, 2015, the company had freight cost and related purchase expense of $ 18,354. Therefore, in the fiscal quarter ended June 30, 2015, the Company incurred a total cost of goods sold of $ 17,625,388 which was increased 137 % comparing to the fiscal quarter ended June 30, 2014 cost of goods sold of $7,441,980. The increase of cost of goods sold was due to the sales increase, increasing labor costs, and raw materials. 29 The cost of goods sold in the Statements of Operations includes costs of products purchased from suppliers, shipping costs or freight in costs for the products shipping FOB port China, warehouse costs, and other costs if any directly related to the products inspection, duty and custom taxes of products, internal transfer costs if any. The selling, general and administrative expense includes operation expense such as travel, professional, office rent, telephone, certification fees, wages and salaries for management and administrative employees, and other expense related to operation. There was no allocation of portion of any selling, general and administrative expense to the cost of goods sold. Our gross margin may not be comparable to those of other entities, since some other entities may include all or allocate portion of the costs related to their distribution network into cost of goods sold. Expense Our operation expenses consist of selling, general and administrative expenses, and research & development expenses, and depreciation expenses: Three Months Ended June 30, 2015 June 30, 2014 Operating expenses Administration Expense 3,217 547 Automobile Expense 3,938 4,650 Bank Service Charges 95,736 28,929 Business Registration - 1,160 Certification 5,909 13,488 Depreciation Expenses 8,120 8,137 Gift and Promotion 6,058 2,314 Insurance Expense - 196 Meals and Entertainment 17,576 10,374 Office Supplies 441 4,223 Payroll Expense 185,777 171,225 Penalty & Fine Expenses 467 - Postage and Shipping 3,796 878 Professional Fees Accounting & Auditing service 43,625 39,625 Auditing Factory - 4,765 Commission and Consulting Fee 22,500 22,610 Legal Fee 7,500 7,500 Edgar SEC Filing fee 1,393 2,906 Transfer Agent Service 100 200 Total Professional Fees 75,118 77,606 Rent Expense 15,770 13,268 Repair and Maintenance 1,000 7,012 Research and Development Expense 81,251 8,061 Telephone and Internet Expense 4,812 2,771 Travel Expense Airfare 38,634 18,139 Car Rental 4,417 2,833 Hotel Expense 23,613 10,464 Local Transportation 170 1,928 Travel Expense-Other 69,979 1,151 Total Travel Expense 136,813 34,516 Utilities 516 634 Total Operating Expenses 646,315 389,988 30 Started from June 2014, Flurida Group kept unchanged the salary amounts of officers Jianfeng Ding, Yaru Huang, and Ying Zhong for $350,000, $86,520, $ 86,520.And Flurida Group USA hired employees to taking care of the office, research and development, and marketing activities, therefore, the Company incurred a total payroll expense of $ 185,777 for the three month period ended June 30, 2015. For maintaining and operating the business, the Company expensed a total of $ 22,500 commission and consulting fee. In order to increasing the sales in Europe and North America, the Company expensed $ 8,120 certification fees on the products we sold or exported in the period of April 31, 2015 to June 30, 2015. Due to the raise of sale volume and customers, the Company had travel expenses of $ 136,813, and had equipment research and development expenses of $ 81,251. We expect selling, general, and administrative expenses to increase in future periods assuming the trend of increased sales continues. Income Taxes We are subject to income taxes in the U.S. and we incurred income tax expense of $280,150 and $ 100,937 for the three month period ended June 30, 2015 and 2014 respectively. As of June 30, 2015, the company had income taxes payable of $ 328,913. NetIncome (Loss) For the reasons set forth above, we had a net income of $ 613,478 and $ 164,949 for three month period ended June 30, 2015 and 2014 respectively. For the six month period ended June 30, 2015 vs. June 30, 2014. Revenue For the six month period ended June 30, 2015, the Company had net total revenue of $ 36,566,635 to the Company’s Europe, Australia, North and South America customers, and Asia. For the six month period ended June 30, 2015, the Company had net total revenue of $ 36,566,635, which was increased 131 % than the six month period ended June 30, 2014 total net revenue of $ 15,860,844. This increase was becausemost of main customers sales went up due to improved economic situation worldwide, plus new product sales continued through the six months period ended June 30, 2015 and are still continuing. For the period January 1 to June 30, 2015, the Company sold icemakers, high efficiency motor, module assembly, wire harness, motors,thermostats, and related refrigerator appliance to North America, which included Electrolux USA, Haier America Research & Development Co, Exact Replacement Parts, and others America corporation, for total sales of $ 31,940,161. The icemakers, assembly, motors, and related parts were manufactured and supplied by ChuZhou FuDaMechanical and Electronics Co., Ltd; all the icemakers, motors, assembly, and related parts were shipped out at FOB shipping point Nanjing, China. For the six months ended June 30, 2015, the Company sold components and appliance parts to Electrolux –Australia for $ 539,175. The components were manufactured and supplied by Chu Zhou Fu Da Mechanical and Electronics;all the icemakers and components were shipped out at FOB shipping point Nanjing, China. The Company sold Motors and other parts to Electrolux – Do Brasil for $ 209,003. The motors were manufactured and supplied by ChuZhou FuDaMechanical and Electronics Co., Ltd, and were shipped out at FOB shipping point Nanjing, China. For the period January 1, 2015 to June 30, 2015, the Company sold motors,DAC Boxes, Deflector, and related refrigerator appliance to Europe, which included Electrolux Italy, Electrolux Hungry, Electrolux Sweden, and Gotene Plast AB, for total sales of $ 903,553. The DAC Boxes, Deflector, Motors, and other related parts were manufactured and supplied by Chu Zhou Fuda; all the DAC Boxes magnets, and motors were shipped out at FOB shipping point Nanjing, China. The Company also sold icemakers and related parts to Asia for $ 27,030. The icemakers and parts were manufactured and supplied by Chu Zhou Fuda;all the icemakers were shipped out at FOB shipping point Nanjing, China. 31 For the period of January 1 to June 30, 2015, the Company sold thermostats and other related key parts for icemakers and motors, and sold dampers to ChuZhouFuDa. Flurida Group purchased some of the parts from Wako Electronics, Inc., an US Company located at Louisville, KY 40299. Flurida Group also sold Rocker Switch, the key parts for icemakers, to ChuZhouFuDa. The parts, Rocker Switch, were used for the icemakers .The Company purchased the parts, Rocker Switch, from CW Industries, an US Company located atSouthampton, PA; and also Flurida Group purchased dampers from Nidec Sankyo Corporation, and then sold to ChuZhouFuDa. Flurida Group, Inc. addsaveraged 5% - 10% margin based on the cost of purchase, then sold to them, so, $ 3,021,719 were sold and invoiced to ChuZhouFuDa for the six months period ended June 30, 2015. In summary, for the period of January 1 to June 30, 2015, the Company incurred the total gross sales of $ 36,640,640. And the Company had sales return and allowance and sales discount of $ 74,005, so, a total of $ 36,566,635 net sales were recorded. In the six month period ended June 30, 2015 sales, more than 90% of total revenues were generated through Electrolux controlled subsidiaries in various countries. Electrolux Group operated its each subsidiary independently in each country, and all the sales orders and sales contracts were negotiated and signed independently. Accordingly, we believe that lack of one or a few subsidiaries of Electrolux sales order may have effect on our overall sales revenue, but the effects were slightly reduced in 2015 vs 2014. Because we signed separate long-term distribution agreements with various Electrolux subsidiaries, we believe the risk of loss the contracts with Electrolux is significantly reduced. Cost of Revenue Our Costs of Goods Sold, as we expected will increased slightly due to increasing labor and raw materials costs. We anticipate this trend to continue and may adjust our unit price upward to reduce the impact of rising costs. At the period ended December 31, 2014, the Company had ending inventory $ 8,167,484 that was majority purchased from ChuZhou FuDa. From the period January 1, 2015 to June 30, 2015, Flurida Group, Inc. purchased Stoves and parts from Qingdao FuDa Electronic at total cost of $ 1,020 for FOB shipping point at Qingdao, China. The Company purchased Icemakers, motors, high efficiency motor, dac boxes, deflectors, and parts from ChuZhou FuDa at total cost of $ 21,354,058 for FOB shipping point at Nanjing, China. To manufacture the related refrigerator appliance parts, Chu Zhou Fu Da needs key parts made in USA, which were purchased through Flurida Group, Inc. in USA. The costs of purchasing the parts were $ 2,616,412 in the period of January 1, 2015 to June 30, 2015. Fulu industries (HK),Ltd provided tooling services and sold icemakers and Module assembly to the Company at a cost of $ 2,057,670 for the six month period ended June 30, 2015. For the six month period ended June 30, 2015, the Company had total purchase of $ 26,029,160. At the six month period ended June 30, 2015, the company had total ending inventory at a value $ 680,807. 32 For the period of January 1, 2015 to June 30, 2015, the company had freight cost of $ 41,273 and purchase return of $ 3,173. Therefore, in the six month period ended June 30, 2015, the Company incurred a total cost of goods sold of $ 33,353,937 which was increased 131 % comparing to the six month period ended June 30, 2014 cost of goods sold of $ 14,530,397. The increase of cost of goods sold was due to the sales increase, increasing labor costs, and raw materials. The cost of goods sold in the Statements of Operations includes costs of products purchased from suppliers, shipping costs or freight in costs for the products shipping FOB port China, warehouse costs, and other costs if any directly related to the products inspection, duty and custom taxes of products, internal transfer costs if any. The selling, general and administrative expense includes operation expense such as travel, professional, office rent, telephone, certification fees, wages and salaries for management and administrative employees, and other expense related to operation. There was no allocation of portion of any selling, general and administrative expense to the cost of goods sold. Our gross margin may not be comparable to those of other entities, since some other entities may include all or allocate portion of the costs related to their distribution network into cost of goods sold. Expense Our operation expenses consist of selling, general and administrative expenses, and research & development expenses, and depreciation expenses: Six Months Ended June 30, 2015 June 30, 2014 Operating expenses Administration Expense 4,936 727 Automobile Expense 6,461 6,409 Bank Service Charges 138,610 48,688 Business Registration - 1,236 Certification 25,596 27,422 Depreciation Expenses 16,357 15,842 Gift and Promotion 7,284 2,973 Industry Show 5,144 - Insurance Expense 133 305 Meals and Entertainment 31,957 22,685 Office Supplies 3,490 5,180 Payroll Expense 392,168 349,378 Penalty & Fine Expenses 467 - Postage and Shipping 18,721 2,387 Professional Fees Accounting & Auditing service 43,625 39,625 Auditing Factory 3,630 4,765 Commission and Consulting Fee 46,500 38,384 Legal Fee 7,500 7,500 Edgar SEC Filing fee 1,393 3,243 Transfer Agent Service 200 600 Total Professional Fees 102,848 94,117 Rent Expense 32,409 22,467 Repair and Maintenance 2,217 13,693 Research and Development Expense 125,479 19,658 Service Cost 626 929 Telephone and Internet Expense 8,289 5,914 Travel Expense Airfare 54,506 35,746 Car Rental 7,525 6,322 Hotel Expense 35,821 27,833 Local Transportation 1,652 2,969 Travel Expense-Other 118,406 1,151 Total Travel Expense 217,910 74,021 Utilities 1,411 1,256 Total Operating Expenses 1,142,514 715,288 33 Started from June 2014, Flurida Group kept unchanged the salary amount of officers Jianfeng Ding, Yaru Huang, and Ying Zhong for $350,000, $86,520, $ 86,520.And Flurida Group USA hired employees to taking care of the office, research and development, and marketing activities, therefore, the Company incurred a total payroll expense of $ 392,168 for the six month period ended June 30, 2015. For maintaining and operating the business, the Company expensed a total of $ 46,500 commission and consulting fee. In order to increasing the sales in Europe and North America, the Company expensed $ 25,596 certification fees on the products we sold or exported in the period of January 1, 2015 to June 30, 2015. Due to the raise of sale volume and customers, the Company had travel expenses of $ 217,910, and had research and development expenses of $ 125,479. We expect selling, general, and administrative expenses to increase in future periods assuming the trend of increased sales continues. Income Taxes We are subject to income taxes in the U.S. and we incurred income tax expense of $ 501,615 and $ 230,767 for the six month period ended June 30, 2015 and 2014 respectively. As of June 30, 2015, the company had income taxes payable of $ 328,813. NetIncome (Loss) For the reasons set forth above, we had a net income of $ 1,362,086 and $ 355,770 for six month period ended June 30, 2015 and 2014 respectively. Commitments and Contingencies The Company’s purchase is primarily from supplier, Chuzhou Fuda Mechanical & Electronics Co., Ltd (“ChuZhouFuDa”), which is related and managed by director Jianfeng Ding. ChuZhouFuda is an appliance components and sub-assemblies manufacturer established on March 18, 2008. Chuzhou Fuda is located in Chuzhou City, Anhui Province, China. There was no written supply agreement signed between the Company and Chuzhou Fuda. However, Chuzhou Fuda committed to the Company for the quantity and quality of products the Company ordered. On June 2008, the company signed a consigned inventory agreement with an US company, Electrolux Home Products DE Mexico and Anderson, S.A.DEC.V (Electrolux). On July, 2012, the Company signed a deposit inventory agreement with Electrolux Italia S.p.A., which was effective in January 2013. On June 25, 2013, the Company signed a consignment inventory agreement with Electrolux Hungary S.p.A., which was effective in September 2013. On July, 2013, Flurida Group, Inc. entered into a managed inventory program agreement with Electrolux Australia, which was effective in September 2013. 34 Foreign Currency Translation The Company has determined the United States dollars to be its functional currency for Flurida Group USA and European Euro to be its functional currency in European business. Assets and liabilities were translated to U.S. dollars at the period-end exchange rate. Statement of operations amounts were translated to U.S. dollars using the first date of each month during the year. Gains and losses resulting from translating foreign currency financial statements are accumulated in other comprehensive income (loss), a separate component of shareholders’ equity. Liquidity and Capital Resources At June 30 At December 31 2015 2014 Current Ratio * 1.31 1.23 Cash $ 9,044,528 $ 1,825,148 Working Capital ** $ 3,819,787 $ 2,828,774 Total Assets $ 16,249,585 $ 15,750,485 Total Liabilities $ 12,354,738 $ 12,837,128 Total Equity $ 3,897,847 $ 2,913,357 Total Debt/Equity *** 3.17 4.41 * Current Ratio Current Assets /Current Liabilities ** Working Capital Current Assets - Current Liabilities *** Total Debt / Equity Total Liabilities / Total Shareholders’ Equity. The Company’s overall working capital was increased in the six month period ended June 30, 2015 comparing to six month period ended June 30, 2014, due to the overall increase of the accounts receivable and, the Company’s current ratio was also increased asof June 30, 2015 comparing to June 30, 2014 due to the increase of the accounts receivable. Currently the Company has a sales agreement with Electrolux, such agreement require the Company to supply the motors, ice makers, and other parts based on Electrolux’s needs. However, due to the consignment arrangement with Electrolux, the Company would keep certain level of consignment inventory to meet the Electrolux’s requirements. In addition, due to the consignment terms with Electrolux, the sales would be recognized when the Electrolux withdraw the products or the consignment inventory at Electrolux’s warehouse for 60 days. In our due course of business dealing with Electrolux’s consignment sales, all the sales incurred were for the products withdrew before the 75 days terms, i.e., the products might be considered as sales automatically based on the consignment terms. After the products withdrew by Electrolux, the Company may receive the payment in 7 days with discount through DB Supplier Finance. The Company’s (“Loan Agreement”) in the principal amount of the lesser of $6,000,000 or 80% of eligible accounts receivable and 50% of book value inventory expired on July 31, 2015. We are in the process of reapplying. 35 The outstanding loan amount on the prior Loan Agreement in effect was $ 0.00 as of June 30, 2015. The management will continue to improve our current business on marketing, customer services and general administrative activitieseffectiveness; we still continually focus on developing our new products such as LED solar house numbers, a vegetable dryer system, and a chargeable stove. We set up a R&D center at our California location. The primary function of an R&D group is to discover and create new knowledge about scientific and technological topics for the purpose of uncovering and enabling development of valuable new products, processes, and services. The company has continually developed the new product such as electronic controlled icemaker, main wire harnesses for controlling the functions of refrigerator products, and D/C motor technology. It’s working on the development of the vegetable dryer system. The company is still focusing on developing the own new finished product which called 3 in 1 ice and water dispenser, and it marketed and distributed under Flurida Group brand name. Now, those finished products already got UL certification and are anticipated to be lunched to the US market in the next quarter. Specifically, the management still believes that within the operating activities, the efforts of collecting accounts receivables and making payments of accounts payables still are the primary factors for the changes of cash flows in the remaining part year 2015 and will continue in later years. The Company had cash and cash equivalents of $ 9,044,528 at June 30, 2015 and $ 3,819,787 of working capital and $ 1,825,148 at December 31, 2014 and $ 2,828,774 of working capital. The total debt of $ 12,354,738 for June 30, 2015 included total of$ 8,368,912 for Chu Zhou Fu Da, $ 2,500,651 for Fulu Industries(HK),Ltd, $ 214,271 for US suppliers, $ 57,979 for salary and payroll tax payable, and $ 61,120 for all other account payable, $ 328,813 income tax liabilities, $ 300,000 other payable, and $ 252,992 unearned revenue. Our independent auditor has indicated that ourcustomer concentration may raise doubt about its ability to continue as a going concern. The financial statements do not include adjustments that might result from the outcome of this uncertainty and if the Company is unable to generate significant revenue or secure financing, then the Company may be required to cease or curtail its operations. However, due to the close relationship between the Company and its supplier, Chuzhou Fu Da, which is closely related and directly managed by shareholder and director Jianfeng Ding. Besides, as of June 30, 2015, the cash and cash equivalent balance was $ 9,044,528 and account receivable was $ 6,449,190, the management believes that the revenues will be generated and its cash flows will be maintained to cover its operational costs and the risk of going concern in long term is significantly low. Interest Rate Risk We do not have significant interest rate risk, as our debt obligations (i.e., notes payables to shareholders which can be converted to common stocks). The annual interest rate of notes payable is 8%, and the interest expense would be accrued if the notes were not converted to common shares, and the notes holders request the Company for repayment of principles plus the interest. Seven non-affiliated loan holders asked the Company for repayment of notes plus interest on July 1, 2008. All remaining loan holders converted their loans to common shares on July 15, 2008. 36 Item 3. Quantitative and Qualitative Disclosure about Market Risk Not applicable. Item 4. Controls and Procedures. Evaluation of Disclosure Controls and Procedures The Company has established disclosure controls and procedures to ensure that information required to be disclosed in this quarterly report on Form 10-Q was properly recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. The Company’s controls and procedures are designed to ensure that information required to be disclosed by the Company in the reports that it files or submits under the Act is accumulated and communicated to the Company’s management, including its principal executive and principal financial officers to allow timely decisions regarding required disclosure. We carried out an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) at June 30, 2015 based on the evaluation of these controls and procedures required by paragraph (b) of Rule 13a-15 or Rule 15d-15 under the Exchange Act. This evaluation was carried out under the supervision and with the participation of our Chief Executive Officer and Chief Financial Officer. Based upon that evaluation, our Chief Executive Officer and Chief Financial Officer concluded that, at June 30, 2015, our disclosure controls and procedures are not effective. Changes in Internal Control over Financial Reporting There have been no changes in the Company's internal control over financial reporting that occurred during the Company's last three month period that has materially affected, or is reasonably likely to materially affect, the Company's internal control over financial reporting. 37 PART II — OTHER INFORMATION Item 1. Legal Proceedings. None. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. (a)Unregistered Sales of Equity Securities. None. (b)Use of Proceeds. The Registrant did not sell any unregistered securities during the three months ended June 30, 2015. Item 3. Defaults Upon Senior Securities. None. Item 4. Mine Safety Disclosures. Not applicable. Item 5. Other Information. Not applicable. 38 Item 6. Exhibits. (a) Exhibits. ExhibitNo. Document Description 31.1 CERTIFICATION of CEO PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002. 31.2 CERTIFICATION of CFO PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002. 32.1 * CERTIFICATION of CEO PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEYACT OF 2002. 32.2 * CERTIFICATION of CFO PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEYACT OF 2002. Exhibit 101 Interactive data files formatted in XBRL (eXtensible Business Reporting Language): (i) the Consolidated Balance Sheets, (ii) the Consolidated Statements of Operations, (iii) the Consolidated Statements of Cash Flows, and (iv) the Notes to the Consolidated Financial Statements.** 101.INS XBRL Instance Document** 101.SCH XBRL Taxonomy Extension Schema Document** 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document** 101.DEF XBRL Taxonomy Extension Definition Linkbase Document** 101.LAB XBRL Taxonomy ExtensionLabel Linkbase Document** 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document** * This exhibit shall not be deemed “filed” for purposesof Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 of the Securities Exchange Act of 1934, whether made before or after the date hereof and irrespective of any general incorporation language in any filings. ** XBRL (Extensible Business Reporting Language) information is furnished and not filed or a part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. 39 SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Flurida Group, Inc., a Nevada corporation August 13, 2015 By: /s/ Jianfeng Ding Jianfeng Ding Principal Executive Officer In accordance with the Exchange Act, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. SIGNATURE NAME TITLE DATE /s/ Jianfeng Ding Jianfeng Ding Principal Executive Officer and Director August 13, 2015 /s/ Yaru Hang Yaru Hang Principal Financial Officer and Principal August 13, 2015 Accounting Officer 40 EXHIBIT INDEX ExhibitNo. Document Description 31.1 CERTIFICATION of CEO PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002. 31.2 CERTIFICATION of CFO PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002. 32.1 * CERTIFICATION of CEO PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEYACT OF 2002. 32.2 * CERTIFICATION of CFO PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEYACT OF 2002. Exhibit 101 Interactive data files formatted in XBRL (eXtensible Business Reporting Language): (i) the Consolidated Balance Sheets, (ii) the Consolidated Statements of Operations, (iii) the Consolidated Statements of Cash Flows, and (iv) the Notes to the Consolidated Financial Statements.** 101.INS XBRL Instance Document** 101.SCH XBRL Taxonomy Extension Schema Document** 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document** 101.DEF XBRL Taxonomy Extension Definition Linkbase Document** 101.LAB XBRL Taxonomy ExtensionLabel Linkbase Document** 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document** * This exhibit shall not be deemed “filed” for purposesof Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 of the Securities Exchange Act of 1934, whether made before or after the date hereof and irrespective of any general incorporation language in any filings. ** XBRL (Extensible Business Reporting Language) information is furnished and not filed or a part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. 41
